Opinion by
White, P. J.
§ 140. Married woman; liability of separate property of. The separate property of the wife can only be made liable for debts contracted by her for necessaries furnished *57herself and children, or for expenses incurred by her for the benefit of her separate property.. It roust be shown not only that the expenses were incurred by her, but that such expenses were reasonable and proper.
February 9, 1881.
§ 141. Married woman; plea of non est factum by. A married woman being sued jointly with her husband for damages for breach of a written contract, which contract purported to have been executed for her by her husband as her agent, pleaded under oath that she had not executed the contract, or authorized any one to execute it for her, and that her husband was not authorized to execute the same in her name. Held, that this plea pre?. sented a good defense to the action against her, and it was error in the trial court to strike it out.
Reversed and remanded.